Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 9/10/21 and 12/3/21 have been considered.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches or suggests a developer container to accommodate developer use in an image forming apparatus, wherein a maximum amount of the developer that the developer container is capable of accommodating is larger than a value obtained by adding an amount of the developer accommodated in a replenishment container containing the developer for replenishment to the first amount, and wherein notification of the second state corresponds to notification of a case where an amount of the developer remaining in the developer container is larger than a case where the amount of the developer remaining in the developer container is smallest. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Related Art
References listed on Form PTO-892 included herewith are cited as related art.

/HOANG X NGO/Primary Examiner, Art Unit 2852